DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 15-20.

Allowable Subject Matter
Claims 1-6,9-14,27-29,32-36 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a first via disposed over the source/drain contact, wherein the first via has a laterally- protruding bottom portion and a top portion that is disposed over the laterally-protruding bottom portion, and wherein the top portion has tapered sidewalls in a cross-sectional side view: a first interlayer dielectric (ILD) disposed over the substrate, wherein the first ILD at least partially surrounds the source/drain contact laterally; an etching-stop layer disposed over the first ILD, wherein the laterally-protruding bottom portion is disposed in the etching-stop layer; and a second ILD disposed over the etching-stop layer, wherein the top portion is disposed in the second ILD.

The following is the reason for allowance of claim 11, pertinent arts do not alone or in combination disclose: of the source/drain via, and wherein a bottommost surface of the source/drain via is wider than the uppermost surface of the source/drain via; wherein:
sidewalls of a bottom segment of the source/drain via are in direct physical contact with sidewalls of the etching-stop layer; sidewalls of a top segment of the source/drain via are in direct physical contact with sidewalls of the second ILD; and the bottom segment and the top segment have substantially different shapes in a cross- sectional side view.

The following is the reason for allowance of claim 27, pertinent arts do not alone or in combination disclose: a source/drain via disposed over the source/drain contact, wherein the source/drain via has a laterally-protruding bottom portion and a top portion that is disposed over the laterally- protruding bottom portion, wherein side surfaces of the top portion have a slanted profile in a cross-sectional side view, and wherein a bottom surface of the laterally-protruding bottom portion is wider than a top surface of the top portion in the cross-sectional side view; a first interlayer dielectric (ILD) disposed over the substrate, wherein the first ILD at least partially surrounds the source/drain contact laterally; an etching-stop layer disposed over the first ILD, wherein the laterally-protruding bottom portion is located within the etching-stop layer; and a second ILD disposed over the etching-stop layer, wherein the top portion is located within the second ILD.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo et al (US Patent No. 7671355), Hashemi et al (US Patent No. 10297749), Moon  et al (US Pub No. 20140035164), Hasegawa (US Pub No. 20180277486), Fujita et al (US Pub No. 20190355672).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895